OPINION — AG — **** HIGHWAY DEPARTMENT — EXPENDITURES **** UNDER 71 Ohio St. 1971 82 [71-82] AND 66 Ohio St. 1971 128 [66-128] THE PRIMARY RESPONSIBILITY OF CONSTRUCTING AND MAINTAINING THE RAILROAD CROSSING IS UPON THE RAILROAD COMPANY OR CORPORATION; HOWEVER UPON RAILROAD'S FAILURE OR REFUSAL TO DO SO, PURSUANT TO 69 Ohio St. 1971 1502 [69-1502], THE HIGHWAY DEPARTMENT MAY MAINTAIN THE RAILROAD CROSSING AND MAY TAKE APPROPRIATE ACTION AGAINST THE RAILROAD COMPANY OR CORPORATION FOR REIMBURSEMENT. (DAVID MCCURDY)